Justice PLEICONES,
dissenting.
I respectfully dissent.
I. Exhaustion of Administrative Remedies
Although in my view Parent likely failed to exhaust her administrative remedies, I would not disturb the circuit court’s finding on this issue. See Hyde v. S.C. Dep’t of Mental Health, 314 S.C. 207, 208, 442 S.E.2d 582, 582-83 (1994) (whether administrative remedies must be exhausted is a matter within the sound discretion of the trial court). Nevertheless, I address this point because I disagree with the majority’s analysis.
For urgency to constitute an exception to the requirement that a party exhaust her administrative remedies, she must show that the injury threatened is irreparable. See 2 Am. Jur.2d Administrative Latv § 478 (2012). Futility is an exception when the administrative body cannot provide the relief requested or when circumstances guarantee a negative result of appeal. See Ward v. State, 343 S.C. 14, 18-19, 538 S.E.2d 245, 247 (2000) (“Allowing ALJs to rule on the constitutionality of the statute would violate the separation of powers doctrine .... Requiring a party to go before an agency or AL J who cannot rule on the constitutionality of a statute would be a futile act.”); Law v. South Carolina Dept. of Corrections, 368 S.C. 424, 438, 629 S.E.2d 642, 650 (2006) (“Futility, however, must be demonstrated by a showing comparable to the administrative agency taking a hard and fast position that makes an adverse ruling a certainty.”) (internal quotation marks and citation omitted).
In this case, Parent made no showing that irreparable harm was likely to result from Student’s inability to immediately enroll in the magnet school. Neither does the exception for futility apply here, since the Board had the power to alter or clarify its interpretation of the relevant statutes or to change its school attendance policy. Nor does a single Board articula*495tion of its policy warrant a finding that the Board had taken a hard and fast position that made an adverse ruling a certainty.
Further, waiving the requirement that Parent exhaust her administrative remedies in no way promotes judicial economy in this case, since the only resulting omission is of administrative, not judicial, process. I would also not rely on the notion that an unspecified “important public interest” is at stake in order to waive the exhaustion of administrative remedies requirement. The only case relied on by the majority for this proposition did not involve a question of exhaustion of administrative remedies. See Curtis v. State, 345 S.C. 557, 568, 549 S.E.2d 591, 596 (2001). Moreover, even assuming this rationale is an appropriate basis for excusing failure to exhaust administrative remedies, it must be used with great judicial restraint and only where a question “of imperative and manifest urgency” truly exists, since any case, construed at the most useful level of generality, could be found to embrace an important public interest.12 The opportunity for nonresident students to displace resident students in county magnet schools contrary to local school board policy can hardly be said to present a question of imperative and manifest urgency. The majority trivializes the doctrine by applying it to these facts.
II. S.C.Code § 59-63-30
On the merits, I agree with the majority that S.C.Code Ann. § 59-63-30 (2004) entitles a nonresident child to attend the schools within a public school district by acquiring property with a tax-assessed value of at least $300 in the district. However, I disagree with the majority that the General Assembly intended anything more than this. The General Assembly clearly contemplated the question of how students would be assigned within a district, and it explicitly conferred full discretionary authority to decide such matters on the board. S.C.Code Ann. § 59-19-90 (2004) provides, in relevant part:
The board of trustees shall also:
*496(9) Transfer and assign pupils. Transfer any pupil from one school to another so as to promote the best interests of education, and determine the school within its district in which any pupil shall enroll [.]
(Emphasis added.) Thus, under § 59-19-90(9), the board of trustees has authority to determine which school in its district any student will attend.
Section 59-63-30 does no more than establish means by which a child is entitled to attend public school in a particular school district; nothing in its language implies a legislative intent to override the plain language of § 59-19-90. Thus, we must recognize the validity of both. See Stewart v. Charleston County School Dist., 386 S.C. 373, 379, 688 S.E.2d 579, 582 (Ct.App.2009) (“Statutes dealing with the same subject matter are to be construed together, if possible, to produce a harmonious result.”) (citation omitted). Although the majority attempts to reconcile the conflict it creates by distinguishing between a student’s enrolling and the Board’s assigning, the plain language of § 59-19-90(9) confers authority on the Board to “determine the school within its district in which any pupil shall enroll ” (emphasis added).
As for magnet schools and their admission policies, the General Assembly could not have intended to create an equal treatment mandate for them when it enacted § 59-63-30 in 1962, as magnet schools did not then exist. Section 59-63-30, read together with § 59-19-90(9), requires nothing more or different than that the board admit a qualifying nonresident student to a school of the board’s choice within the district based upon policies that promote the best interests of education. This Court has historically deferred to local government control of the operation of public schools. See Bd. of Trustees of School Dist. of Fairfield County v. State, 395 S.C. 276, 290, 718 S.E.2d 210, 217 (2011); United States v. Charleston County School Dist., 960 F.2d 1227, 1233 (4th Cir.1992). We should continue that deference and not read into the statute a restriction on the board’s discretion to assign students to particular schools within the district.
The majority simply assumes that if the Board employs a merit-based selection process for admitting students to *497AMHS, it cannot ignore that process in a particular case. While this proposition is appealing, the majority cites no legal authority for it, just as it cites no authority for the proposition that the Board may not distinguish among students who became eligible to attend district schools by different means. Stewart has no application to this case, as it found a constituent district board exceeded its statutory authority when it attempted to dictate the attendance criteria for a county-wide magnet school located within its subdistrict in defiance of the county-wide school district board. See Stewart v. Charleston County School District, 386 S.C. 373, 688 S.E.2d 579 (Ct.App. 2009).
Thus, I respectfully dissent.

. Curtis dealt with an unconstitutional presumption of criminal intent in a statute creating a felony offense. Curtis at 570, 549 S.E.2d at 597-98.